UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   S5 11-CR-1032-74 (PAE)
                        -v-                                           16-CV-5082 (PAE)

 ANDY CIPRIAN,                                                           2255 ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Defendant Andy Ciprian has moved for relief under 28 U.S.C. § 2255, arguing that the

offense to which he pled guilty (Count 52 in S5 11-CR-1032 (PAE)) does not state a viable

criminal offense in light of United States v. Davis, 139 S. Ct. 2310, 2336 (2019). Pursuant to a

plea agreement with the Government, the Court today vacated Mr. Ciprian’s conviction on Count

52, dismissed that count, accepted a guilty plea from Mr. Ciprian to Count Fifty-One of the same

superseding indictment, and sentenced Mr. Ciprian based on his commission of the offense

described in Count Fifty-One. Accordingly, Mr. Ciprian’s motion for relief pursuant to § 2255 is

moot, and the Court denies that motion as moot. The Clerk of Court is respectfully directed to

terminate the motions pending at Dkt. No. 1 in 16-CV-5082 (PAE) and Dkt. No. 2002 in 11-CR-

1032 (PAE) and to close case 16-CV-5082 (PAE).


       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 31, 2020
       New York, New York
